Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 01/05/2022.  Claims 1-10 are now pending and ready for examination.

Response to Amendment
The amendment received on 01/05/2022 has been entered and considered in full.

Response to Argument
The Applicant has amended claim 1 to recite “having a cubic shape with a predetermined volume that are stacked”.  The prior art does not disclose nor make obvious the amended limitation.  Therefore, the Examiner withdraws the prior rejection.

Allowable Subject Matter
Claim 1 is allowed.
The prior art on record did not disclose nor make obvious the amended limitation “having a cubic shape with a predetermined volume that are stacked” in combination with the rest of the limitations of claim 1.  Specifically, the applicant amended the claim limitation so that a pixel or voxel cannot be magnified as then the volume would not differ but only the magnification and therefore the size does not change.  
Claim 9 and 10 are allowed for the same reasons as claim 1 as the claim limitations are essentially similar to those of claim 1 but in a different embodiment.
Claims 2-8 are allowed as they depend off of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667